        Case 9:20-cv-00042-DLC Document 38 Filed 12/28/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 ERIC MELSON, JONATHAN                                 CV 20–42–M–DLC
 DOWD, and MICHAEL GAUNDER,
 individually and on behalf of all others
 similarly situated,
                                                             ORDER
                      Plaintiffs,

 vs.

 FCA US LLC, and VOLKSWAGEN
 GROUP OF AMERICA, INC.,

                       Defendants.


       Before the Court is the parties’ jointly filed Motion to Dismiss. (Doc. 37.)

The parties have settled this matter and move the Court for an order of dismissal,

with each side to bear its own costs and fees. (Id.) The parties do not indicate

whether they want the dismissal to be with or without prejudice. In such a

situation, determination of whether the dismissal should be with or without

prejudice is left to the district court. Hargis v. Foster, 312 F.3d 404, 412 (9th Cir.

2002). Because the parties seek dismissal of this action on the basis of settlement,

the Court presumes finality is desired and will dismiss the action with prejudice.

       Accordingly, IT IS ORDERED that the parties’ motion (Doc. 37) is

GRANTED.


                                            1
       Case 9:20-cv-00042-DLC Document 38 Filed 12/28/20 Page 2 of 2



     IT IS FURTHER ORDERED that the above-captioned matter is

DISMISSED with prejudice.

     The Clerk of Court is directed to close the case file.

     DATED this 28th day of December, 2020.




                                         2
